Judgment, Supreme Court, Bronx County (Vincent Quattrochi, J.), rendered March 5, 1998, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s challenges to his waiver of indictment and prosecution by superior court information involve, at most, non-jurisdictional defects of form, which were unpreserved, as well as forfeited by his valid guilty plea (People v George, 261 AD2d 711, lv denied 93 NY2d 1018). In any event, defendant’s waiver of indictment and superior court information, constituting a single document, satisfied the requirements of CPL 195.20 (see, *68People v Lamoni, 230 AD2d 628, lv denied 89 NY2d 925). Concur — Williams, J. P., Mazzarelli, Lerner, Andrias and Friedman, JJ.